EXHIBIT Magnetek, Inc. Fiscal Year 2010 Incentive Stock Compensation Plan GENERAL As a member of Magnetek’s Management Team, you are eligible to participate in the Magnetek 2010 Incentive Stock Compensation Plan (2010 MISCP).The 2010 MISCP is designed to provide a short-term incentive goal.As a result, we will concentrate leadership attention on achievement of fiscal year 2010 planned adjusted EBITDA, an operating measure derived from planned earnings before interest, taxes, depreciation and amortization (EBITDA), a commonly used cash flow metric. The 2010 MISCP is awarded as an “Incentive Stock Document,” “Incentive Bonus Document” and/or an “Incentive Stock Unit Document” as defined under Magnetek’s Second Amended and Restated 2004 Stock Incentive Plan (the “Restated 2004 Plan”), but is specifically granted subject to stockholder approval of the amendment to the Restated 2004
